Case 1:20-cv-21691-MGC Document 10 Entered on FLSD Docket 10/30/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No: 20-21691-Civ-COOKE/REID

 THEODORE KEITH GRIFFIN,

        Petitioner,

 v.

 MARK S. INCH,

       Respondent.
 ___________________________________/

                 ORDER ADOPTING REPORT OF MAGISTRATE JUDGE
        THIS MATTER was initially docketed as a pro se Complaint pursuant to 42 U.S.C. §
 1983; however, upon review, United States Magistrate Judge Lisette M. Reid determined that
 the Petitioner’s Complaint was actually a petition for writ of habeas corpus filed pursuant to 28
 U.S.C. § 2254. ECF No. 9. As such, this matter was referred to Judge Reid under 28 U.S.C. §
 636(b)(1)(B), (C); S.D. Fla. L. R. 1(f) governing Magistrate Judges; S.D. Fla. Admin. Order
 2019-02; and the Rules Governing Habeas Corpus Petitions in the United States District
 Courts for a ruling on all pre-trial, non-dispositive matters, and for a Report and
 Recommendation on any dispositive matters. See ECF No. 2.
        On October 9, 2020, Judge Reid issued a Report recommending that this Court: 1)
 dismiss the Petition as time-barred; and 2) decline to issue a certificate of appealability. Report
 of Magistrate Judge re State Habeas Petition – 28 U.S.C. § 2554, ECF No. 9. Petitioner did not
 object to the Report and the time to do so has passed. After considering Judge Reid’s Report,
 the record, and the relevant legal authorities, I find Judge Reid’s Report clear, cogent, and
 compelling. Moreover, Petitioner has not demonstrated that “jurists of reason could disagree
 with the district court's resolution of his constitutional claims or that jurists could conclude the
 issues presented are adequate to deserve encouragement to proceed further.” Miller-El v.
 Cockrell, 537 U.S. 322, 326 (2003); accord Lott v. Attorney Gen., Fla., 594 F.3d 1296, 1301 (11th
 Cir. 2010) (explaining that a “petitioner need not show he will ultimately succeed on appeal” in
 order to warrant a certificate of appealability). It is therefore ORDERED and ADJUDGED as
 follows:
            1. Judge Reid’s Report and Recommendation [ECF No. 9] is APPROVED and
Case 1:20-cv-21691-MGC Document 10 Entered on FLSD Docket 10/30/2020 Page 2 of 2



                ADOPTED;
            2. The Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254 [ECF No. 1] is
                DISMISSED as time-barred;
            3. A Certificate of Appealability is DENIED; and
            4. The Clerk of Courts is directed to CLOSE this case.
        DONE and ORDERED in chambers at Miami, Florida, this 29th day of October 2020.




 Copies furnished to:
 The Honorable Lissette Reid, U.S. Magistrate Judge
 Theodore Keith Griffin, pro se
 All Counsel of record
